Case 8:20-cr-00033-TDC Document 7 Filed 01/15/20 Page 1of1

AUSA Windom_2019R00568

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

    

 

 

 

 

for the
District of Maryland
United States of America )
V. )
) Case No. - 1%-c
) a O- my 2 b> E
) LOGGED RECEIVED
WILLIAM GARFIELD BILBROUGH IV )
) IAN 1 5 2020
Defendant(s)
CRIMINAL COMPLAINT By MARYIAND DEPUTY
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 8/19/2019 - 1/11/2020 in the county of Prince George's in the
ee Districtof == Maryland ~—__, the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A)(ii), (iii), transporting and harboring certain aliens, and conspiracy to do so;
and (v)(I); 18 U.S.C. § 2 aiding-and-abetting

This criminal complaint is based on these facts:

See the attached Affidavit of Special Agent Rachid T. Harrison dated January 14, 2020.

a Continued on the attached sheet.

pl 7 fou —

Cc ‘omplainant’ S signature

Rachid T. Harrison, Special Agent, FBI

Printed name and title

Sworn to before me and signed in my presence. 2Oy

Judge ’s signature

 

 

Greenbelt, MD Charles B. Day, U.S. Magistrate sa,

Printed name and title

 
